Case 2:19-cv-02336-JTF-tmp Document 82-1 Filed 07/29/19 Page 1 of 14   PageID 1223




                                In the Matter Of:

                                 JOHN DOE vs
                            RHODES COLLEGE
                             2:19-cv-02336-JTF




                          MILTON MORELAND
                                  July 15, 2019
Case 2:19-cv-02336-JTF-tmp Document 82-1 Filed 07/29/19 Page 2 of 14      PageID 1224


                                        Milton Moreland - July 15, 2019

    ·1·   · · · · · ·UNITED STATES DISTRICT COURT
    · ·   · · · ·FOR THE WESTERN DISTRICT OF TENNESSEE
    ·2·   · · · · · · · · ·WESTERN DIVISION
    · ·   ____________________________________________________
    ·3

    ·4·   JOHN DOE,· · · · · · ·)
    · ·   · · · · · · · · · · · )
    ·5·   · · · · · · · · · · · )
    · ·   · · · Plaintiff,· · · )
    ·6·   · · · · · · · · · · · )
    · ·   VS.· · · · · · · · · ·)· · · ·NO. 2:19-cv-02336-JTF
    ·7·   · · · · · · · · · · · )
    · ·   · · · · · · · · · · · )
    ·8·   · · · · · · · · · · · )
    · ·   RHODES COLLEGE,· · · ·)
    ·9·   · · · · · · · · · · · )
    · ·   · · · · · · · · · · · )
    10·   · · · · · · · · · · · )
    · ·   · · · ·Defendant.· · ·)
    11·   ________________________________________________

    12
    · ·   · · · · · · · · · · DEPOSITION
    13
    · ·   · · · · · · · · · · · · OF
    14
    · ·   · · · · · · · · · MILTON MORELAND
    15
    · ·   · · · · · · · · · ·JULY 15, 2019
    16

    17

    18

    19

    20
    · ·   ·   ·   ·   ·   ·   ·   Alpha Reporting Corporation
    21·   ·   ·   ·   ·   ·   ·   · · ·236 Adams Avenue
    · ·   ·   ·   ·   ·   ·   ·   ·Memphis, Tennessee 38103
    22·   ·   ·   ·   ·   ·   ·   · · · (901) 523-8974
    · ·   ·   ·   ·   ·   ·   ·   · www.alphareporting.com
    23

    24

    25



                                         Alpha Reporting Corporation
Case 2:19-cv-02336-JTF-tmp Document 82-1 Filed 07/29/19 Page 3 of 14   PageID 1225


                                 Milton Moreland - July 15, 2019
                                                                                     10
    ·1· you to go ahead and calculate those grades and tell
    ·2· us what they would be hypothetically.· What steps
    ·3· did you take to prepare to respond to that category
    ·4· of questions?
    ·5· · · A.· I -- I did read and understand the request,
    ·6· and I'm prepared to talk about what his grade is and
    ·7· the process by which we have calculated his grade.
    ·8· · · Q.· Okay.· The second category, in the event
    ·9· that the grade has been calculated, you would need
    10· to have knowledge of the final actual grade.· Are
    11· there any -- have any of those grades been
    12· calculated?
    13· · · A.· So just to clarify, are -- are you asking
    14· what his grade -- what his final grade is, or just
    15· whether the college has calculated and has given him
    16· a final grade?
    17· · · Q.· Whether the college has calculated the
    18· grade, not whether it's given it to him or placed on
    19· his transcript.
    20· · · A.· The college has given him a grade based on
    21· his status as a student -- as a --
    22· · · Q.· That's not --
    23· · · A.· -- interim suspended, so.
    24· · · Q.· -- what I asked.· You placing a W on his
    25· transcript has nothing to do with calculating a


                                  Alpha Reporting Corporation                             YVer1f
Case 2:19-cv-02336-JTF-tmp Document 82-1 Filed 07/29/19 Page 4 of 14   PageID 1226


                                 Milton Moreland - July 15, 2019
                                                                                     12
    ·1· · · · · ·MR. TIMMONS:· All right.· Let's make that
    ·2· the next exhibit.
    ·3· · · · · ·(WHEREUPON, THE ABOVE-MENTIONED DOCUMENT
    ·4· WAS MARKED AS EXHIBIT NO. 2 TO THE TESTIMONY OF THE
    ·5· WITNESS AND IS ATTACHED HERETO.)
    ·6· BY MR. TIMMONS:
    ·7· · · Q.· All right.· Let's move on to Paragraph 3 of
    ·8· the Notice.· In the event that defendant claims that
    ·9· plaintiff's final grades cannot be calculated
    10· because he was not enrolled as a student at the time
    11· of graduation, the designated witness, that's you,
    12· should have knowledge of the information necessary
    13· to calculate his final grades as though he had
    14· hypothetically been enrolled as a student and
    15· eligible to have his final grades calculated at the
    16· time of graduation.
    17· · · · · Did you take steps to prepare to answer
    18· questions within that category?
    19· · · A.· Yes.
    20· · · Q.· Okay.· So if he had hypothetically, John Doe
    21· hypothetically been enrolled as a student in good
    22· standing at the time of graduation, what would his
    23· grades have been in the three classes for which he
    24· did not receive a grade?
    25· · · · · ·MR. HALTOM:· I'm going to object to the


                                  Alpha Reporting Corporation                             YVer1f
Case 2:19-cv-02336-JTF-tmp Document 82-1 Filed 07/29/19 Page 5 of 14   PageID 1227


                                 Milton Moreland - July 15, 2019
                                                                                     13
    ·1· basis that hypothetical for information that is not
    ·2· in the current custody or control of a party is not
    ·3· obligated to be provided.· But Mr. Moreland can
    ·4· provide whatever testimony he has available on the
    ·5· topic.
    ·6· · · · · ·MR. TIMMONS:· Okay.
    ·7· BY MR. TIMMONS:
    ·8· · · Q.· Go ahead and answer.
    ·9· · · A.· As a interim suspended, suspended or
    10· expelled student, his grade is automatically, as is
    11· the longstanding practice of the college, calculated
    12· as a W for withdrawn.
    13· · · Q.· You're aware that's not the question, right?
    14· · · · · ·MR. HALTOM:· I'm going to object.
    15· · · · · ·MR. TIMMONS:· Okay.· You make your
    16· objections.· This is a discovery deposition, you're
    17· objection is noted, we'll let the Judge rule on them
    18· at the time.
    19· · · · · ·MR. HALTOM:· Well, please allow the
    20· witness to finish his answer.· He was not yet
    21· finished answering.
    22· · · · · ·MR. TIMMONS:· I'm sorry, I thought you
    23· were finished answering my question.· Are you not
    24· finished?
    25· · · A.· So from the college's perspective, the grade


                                  Alpha Reporting Corporation                             YVer1f
Case 2:19-cv-02336-JTF-tmp Document 82-1 Filed 07/29/19 Page 6 of 14   PageID 1228


                                 Milton Moreland - July 15, 2019
                                                                                     14
    ·1· has been calculated.· As to whether if ordered and
    ·2· the student is in good standing, grades could be
    ·3· calculated.· I -- I don't have information about
    ·4· that hypothetical.
    ·5· BY MR. TIMMONS:
    ·6· · · Q.· So what you're saying is that --
    ·7· · · A.· But --
    ·8· · · Q.· I'm sorry, I cut you off again.· Please go
    ·9· ahead.
    10· · · A.· I -- I think that as -- as faculty members
    11· were allowing the student to continue to progress in
    12· classes, that that's possible, indeed.· But
    13· certainly not without the student being in good
    14· standing with the college and we would request that
    15· of the faculty member.
    16· · · Q.· Okay.· Did you understand that the purpose
    17· of Paragraph 3 was to ascertain what his numerical
    18· grades would hypothetically be if he was a student
    19· in good standing?
    20· · · · · ·MR. HALTOM:· I'm going to object again,
    21· and have a standing basis of objection --
    22· · · · · ·MR. TIMMONS:· Can we skip the speaking
    23· objection and just make your objections on the
    24· record, please.
    25· · · · · ·MR. HALTOM:· I'm go going instruct the


                                  Alpha Reporting Corporation                             YVer1f
Case 2:19-cv-02336-JTF-tmp Document 82-1 Filed 07/29/19 Page 7 of 14   PageID 1229


                                 Milton Moreland - July 15, 2019
                                                                                     16
    ·1· but that's not the intent.· Please continue if you
    ·2· have a question for the witness.
    ·3· BY MR. TIMMONS:
    ·4· · · Q.· Did you understand that the purpose of
    ·5· Paragraph 3 was to ascertain information about how
    ·6· to calculate his grade numerically as if he were a
    ·7· student in good standing.· Did you not understand it
    ·8· that way?
    ·9· · · · · ·MR. TIMMONS:· I'd like him to answer the
    10· question.· If you want to make an objection, please
    11· just object to the form.
    12· · · · · ·MR. HALTOM:· I haven't even said anything,
    13· so I'm surprised you're going to give me
    14· instructions about what I can and can't do with
    15· respect to objecting and to a question that you've
    16· now ask.
    17· BY MR. TIMMONS:
    18· · · Q.· Can you answer that question?
    19· · · A.· So you're asking whether the college could
    20· hypothetically calculate a student's grade.
    21· · · Q.· No.
    22· · · A.· I -- I will say that's not our practice.
    23· · · Q.· I'm not asking that.· I'm asking if you
    24· understood the purpose of the third paragraph of
    25· that Notice to be to obtain the underlying


                                  Alpha Reporting Corporation                             YVer1f
Case 2:19-cv-02336-JTF-tmp Document 82-1 Filed 07/29/19 Page 8 of 14   PageID 1230


                                 Milton Moreland - July 15, 2019
                                                                                     17
    ·1· information sufficient to calculate a grade as
    ·2· though Mr. Doe were a student in good standing?
    ·3· · · A.· I understand your question to be asking for
    ·4· a hypothetical grade.· Yes.
    ·5· · · Q.· All right.· I'd like you to look at
    ·6· Paragraph 3, third line -- second to third line.
    ·7· Where it says, the designated witness should have
    ·8· knowledge of the information necessary to calculate
    ·9· his final grades as though he had hypothetically
    10· been enrolled as a student and eligible to have his
    11· final grades calculated at the time of graduation.
    12· · · A.· I see.
    13· · · Q.· You understand that that paragraph seeks the
    14· underlying information necessary to calculate the
    15· grade?
    16· · · A.· Yes, I -- so I will answer that I understand
    17· how grades are calculated at Rhodes College.
    18· · · Q.· Did you understand that the purpose of
    19· Paragraph 3 says that it is to obtain the
    20· information necessary to calculate a final grade?
    21· Not the final grade itself.· Do you understand the
    22· difference between the information necessary to
    23· calculate the final grade and the final grade
    24· itself?
    25· · · · · ·MR. HALTOM:· I'm going to object on -- as


                                  Alpha Reporting Corporation                             YVer1f
Case 2:19-cv-02336-JTF-tmp Document 82-1 Filed 07/29/19 Page 9 of 14   PageID 1231


                                 Milton Moreland - July 15, 2019
                                                                                     20
    ·1· · · Q.· You understand I get to ask the questions,
    ·2· right?
    ·3· · · A.· Go for it.
    ·4· · · Q.· You understand that you are obligated to
    ·5· answer the questions to the best of your knowledge,
    ·6· information, and belief, right?
    ·7· · · A.· Yes.
    ·8· · · Q.· Okay.· And are you telling me that despite
    ·9· having reviewed this Notice in detail, that you did
    10· not obtain the underlying information, underlying
    11· numerical information necessary to calculate
    12· Mr. Doe's grades in the three classes for which he
    13· received a W, or did not receive a formal grade?
    14· · · A.· A W is a formal grade.
    15· · · Q.· Okay.· Would you please answer the question?
    16· Did you obtain --
    17· · · · · ·MR. HALTOM:· He answered the question.
    18· · · · · ·MS. ARTHUR:· He did not answer --
    19· · · · · ·MR. HALTOM:· He answered the question.· He
    20· said a W is a formal grade.· I know you don't like
    21· the answer, but that is his answer.
    22· · · · · ·MR. TIMMONS:· Mr. Haltom, I'm going to ask
    23· these questions, he's going to answer them or fail
    24· to answer them.· But I have not gotten a yes or no
    25· to my question:· Did you obtain the numerical


                                  Alpha Reporting Corporation                             YVer1f
Case 2:19-cv-02336-JTF-tmp Document 82-1 Filed 07/29/19 Page 10 of 14   PageID 1232


                                 Milton Moreland - July 15, 2019
                                                                                      21
    ·1· information necessary to calculate Mr. Doe's grades
    ·2· in any of those three classes.
    ·3· · · · · ·MR. HALTOM:· I'm going to object to
    ·4· outside the scope of the subpoena.· There's nothing
    ·5· that says anything in No. 3 about numerical grades.
    ·6· BY MR. TIMMONS:
    ·7· · · Q.· You can go ahead and answer it.· Did you
    ·8· obtain -- let me rephrase this entirely.· Did you
    ·9· obtain any numerical information about Mr. Doe's
    10· grades in preparing for responding to this Notice?
    11· · · · · ·MR. HALTOM:· I'm going to object to the
    12· basis that it's outside the scope of the 30(b)(6).
    13· BY MR. TIMMONS:
    14· · · Q.· Just asking about the information obtained?
    15· It's a yes or no question, did you?
    16· · · A.· So for a hypothetical --
    17· · · Q.· I'm not making a hypothetical.
    18· · · · · ·MR. HALTOM:· Look, let him answer the
    19· question.· If you ask him a question, let him finish
    20· answering before you change the question.
    21· · · A.· So I understand how student grades are
    22· calculated.· Students in good standing are
    23· calculated with parameters around letter grades, and
    24· that includes numerical information.· Students who
    25· are not in good standing, either having been


                                  Alpha Reporting Corporation                              YVer1f
Case 2:19-cv-02336-JTF-tmp Document 82-1 Filed 07/29/19 Page 11 of 14   PageID 1233


                                 Milton Moreland - July 15, 2019
                                                                                      22
    ·1· suspended, interim suspended, or expelled, we
    ·2· calculate the grades as a W, which is withdrawn.
    ·3· BY MR. TIMMONS:
    ·4· · · Q.· I understand.
    ·5· · · A.· There are -- there's -- there's no numerical
    ·6· information that I needed to collect to understand
    ·7· his grade as it is as a student who is not in good
    ·8· standing.
    ·9· · · Q.· So is the answer that no, you did not obtain
    10· any numerical information about grades in order to
    11· respond to this Notice?
    12· · · A.· I guess the -- you're -- you're asking about
    13· a hypothetical set of circumstances that don't
    14· exist.
    15· · · Q.· No, I'm asking --
    16· · · A.· So I understand that I don't have to
    17· calculate anything or collect anything on a
    18· hypothetical.
    19· · · Q.· You may think that's accurate.· The Court
    20· may even ultimately agree with you.
    21· · · A.· Okay.
    22· · · Q.· What I am asking, however, is did you?
    23· · · · · ·MR. HALTOM:· All right.· I'm going to ask
    24· the court reporter if the same questions come out,
    25· we're going to stop and we're going to ask how many


                                  Alpha Reporting Corporation                              YVer1f
Case 2:19-cv-02336-JTF-tmp Document 82-1 Filed 07/29/19 Page 12 of 14   PageID 1234


                                 Milton Moreland - July 15, 2019
                                                                                      25
    ·1· · · Q.· Okay.
    ·2· · · A.· So I have tabulated the grade as a W, which
    ·3· is the college's longstanding policy.· This student
    ·4· has W's for withdrawn in the three classes as a
    ·5· suspended or interim suspended or expelled student.
    ·6· · · Q.· Okay.· And what you're saying is that you
    ·7· are unwilling, not unable to, but unwilling to
    ·8· calculate those grades so that the Court can know
    ·9· what they would hypothetically be?
    10· · · · · ·MR. HALTOM:· I'm going to instruct the
    11· witness not to answer on the basis that the party is
    12· not obligated to provide hypothetical information in
    13· responding to discovery that does not exist at the
    14· time it is -- it is requested.· And the witness has
    15· testified that the student has received a grade of W
    16· and that he is not in good standing.· And so, I'm
    17· going to instruct him not to answer that question.
    18· · · · · ·MR. TIMMONS:· Okay.· What's your legal
    19· basis for instructing him not to answer?
    20· · · · · ·MR. HALTOM:· That it is not obligated
    21· under Rule 34(a) and sufficient Tennessee and
    22· Federal case law, which I'm glad -- on the citation
    23· on here on, that he's not obligated to produce
    24· information that does not exist at the time it is
    25· requested.· And at this time, Mr. Doe is -- has


                                  Alpha Reporting Corporation                              YVer1f
Case 2:19-cv-02336-JTF-tmp Document 82-1 Filed 07/29/19 Page 13 of 14   PageID 1235


                                 Milton Moreland - July 15, 2019
                                                                                      32
    ·1· grades could be calculated by various faculty
    ·2· members if the Court were to order you to do that,
    ·3· right?
    ·4· · · A.· I -- I think that's true based on my
    ·5· knowledge of typical faculty members at Rhodes
    ·6· College.
    ·7· · · Q.· Okay.· But as we sit here today, you are not
    ·8· prepared to do so; is that correct?
    ·9· · · · · ·MR. HALTOM:· Object to form.
    10· BY MR. TIMMONS:
    11· · · Q.· And feel free to explain your reasons.                       I
    12· understand that you may have perfectly justifiable
    13· reasons for that.· But as we sit here today, you are
    14· not prepared to calculate or provide a calculation
    15· of any of his numerical grades; is that correct?
    16· · · A.· Based on the fact that the student is
    17· interim suspended at the college, I know that his
    18· grade has been tabulated or calculated as a W, which
    19· stands for withdrawn.
    20· · · Q.· I understand.
    21· · · A.· So with regard to what we know, no
    22· hypotheticals, but what his status is and what the
    23· college does for -- by virtue of its policies and
    24· procedures, his grade, in fact, has been calculated
    25· as a W.· And that happens with every student who is


                                  Alpha Reporting Corporation                              YVer1f
Case 2:19-cv-02336-JTF-tmp Document 82-1 Filed 07/29/19 Page 14 of 14           PageID 1236


                                              Milton Moreland - July 15, 2019
                                                                                              43
    ·1· · · · · · · · ·C E R T I F I C A T E

    ·2· STATE OF TENNESSEE· · )
    · · · · · · · · · · · · · )
    ·3· COUNTY OF SHELBY· · · )

    ·4
    · ·   · · · · I, SHERI ALLEN, LCR #492, Licensed Court
    ·5·   Reporter, in and for the State of Tennessee, do
    · ·   hereby certify that the above deposition was
    ·6·   reported by me, and the transcript is a TRUE and
    · ·   accurate record to the best of my knowledge, skills,
    ·7·   and ability.

    ·8·   · · · · I further certify that I am not related to
    · ·   nor an employee of counsel or any of the parties to
    ·9·   the action, nor am I in any way financially
    · ·   interested in the outcome of this case.
    10
    · ·   · · · · I further certify that I am duly licensed by
    11·   the Tennessee Board of Court Reporting as a Licensed
    · ·   Court Reporter as evidenced by the LCR number and
    12·   expiration date following my name below.

    13·   · · · · I further certify that this transcript is
    · ·   the work product of this court reporting agency and
    14·   any unauthorized reproduction and/or transfer of it
    · ·   will be in violation of Tennessee Code Annotated
    15·   39-14-104, Theft of Services.

    16

    17·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·    ____________________________
    · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·    · Sheri Allen, LCR #492
    18·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·    · Expiration Date 6-30-2020
    · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·    · ALPHA REPORTING CORPORATION
    19·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·    · 236 Adams Avenue
    · ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·    · Memphis, Tennessee 38103
    20

    21

    22

    23

    24

    25



                                                  Alpha Reporting Corporation
